Citation Nr: 0206057	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  98-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from March 1980 to August 
1988.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The case was previously 
before the Board in July 1999 when it was remanded for 
additional evidentiary development.


FINDING OF FACT

The veteran has a bipolar disorder that first began during a 
period of active military service.

CONCLUSION OF LAW

The veteran's bipolar disorder was incurred during active 
military service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that her 
bipolar disorder had its onset during military service, and 
that service connection is therefore warranted.  She 
maintains that she exhibited bipolar symptomatology during 
service in October 1987 and began receiving private 
psychiatric treatment at that time.  Further, she asserts 
that she did not seek military treatment because she was 
homosexual and was afraid of being discharged.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service, or for a psychosis 
manifested to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303(a), 3.307, 3.309 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The veteran's service medical records reflect that she was 
examined for entry in March 1980.  No pertinent disorders 
were noted at that time.  On her Report of Medical History, 
the veteran denied any history of "depression or excessive 
worry," "frequent trouble sleeping," or "nervous trouble 
of any sort."  In addition, her psychiatric evaluation was 
normal and she asserted that she was in good health.  In 
August 1984, at her re-enlistment examination, no relevant 
disorders were noted and she was found qualified to re-enter 
service.  In July 1985, the veteran was arrested for driving 
under the influence of alcohol after reportedly drinking 10 
ounces of rum.  The record stated that she was not 
psychologically dependent on alcohol.  On a July 1988 Dental 
Health Questionnaire, she noted that she was not presently 
ill or under the care of a physician.  She also denied any 
history of nervousness.  At her separation examination in 
July 1988, clinical evaluation showed her psychiatric 
condition to be "normal."  

February 1990 hospitalization records from Logan Heights 
Crisis Center reflect that the veteran was treated following 
an incident during which she became anxious and agitated, 
jumped through a window, and bit a counselor.  She asserted 
that "everyone was going to die and [she] had to do 
something about it."  The veteran subsequently tested 
positive for amphetamines.  She related that she had been 
previously hospitalized in 1979 for depression, although the 
name of the hospital was not specified.  Ultimately, the 
veteran was diagnosed as having a depressive disorder, not 
otherwise specified.  

VA outpatient treatment reports from March 1990 to May 1995 
at the VA medical center (MC) in San Diego are of record.  
The veteran's March 1990 intake record included a history of 
polysubstance and alcohol abuse "since high school."  She 
stated that she had been hospitalized for two weeks in 1979 
for insomnia, agitation, and a suicide attempt.  She also 
maintained that she had been receiving individual therapy 
since 1987.  When asked whether she had ever had "depression 
or anxiety," the veteran indicated that she had, in 1979 and 
1988.  She also indicated that she currently experienced such 
symptoms.  She also maintained that she had "difficulty 
concentrating" in 1968, 1979, and 1988.  She stated that her 
first psychotic and delusional episode occurred in February 
1990, and she blamed the experience on a breakup with her 
girlfriend.  The March 1990 intake evaluation listed the 
veteran's probable diagnosis as bipolar disorder.  

In May 1991, the veteran was again diagnosed with bipolar 
disorder, and the treating health professional indicated that 
she had initially been diagnosed as bipolar approximately one 
year earlier.  In October 1991, the veteran reported for 
treatment stating that she was experiencing her first 
depressive episode, and that her previous depressions were 
mild and did not affect her daily functioning.  She related 
that she had a history of bipolar disorder and treatment in a 
crisis center during her senior year of high school due to a 
manic episode.  She also stated that she had been 
hospitalized for a similar episode one year earlier and had 
been under private care for four years.  In February 1992, 
she reported that her four-year therapy had terminated.  The 
veteran was again diagnosed with bipolar disorder and with 
paranoia.  During treatment in June 1994, she asserted that 
her first psychiatric break occurred at age 17 with a 
subsequent hospitalization.  She also indicated that she had 
been in the Navy for 7 years and did not have a psychiatric 
episode during that time, but had her first manic episode in 
1990.  

VA outpatient treatment records and hospitalization reports 
from January 1996 to July 1997 at VAMC Battle Creek and 
Detroit (formerly Allen Park) are also of record.  During 
this time, the veteran was repeatedly diagnosed with a 
bipolar disorder.  In January 1996, she was hospitalized for 
one week and diagnosed with a bipolar disorder.  The 
hospitalization report stated that she had carried a bipolar 
disorder diagnosis since March 1990.  In April 1996 she was 
hospitalized for a depressed mood and suicidal ideation.  In 
relating her medical history, she asserted that she had 
suffered from depression since age 17 and had a previous 
manic episode in 1990.  She was again diagnosed as having a 
bipolar disorder, mixed type.  In May 1996, she was 
hospitalized for a depressed mood and suicidal ideation.  The 
report indicated that she had a history of suicidal gestures 
since age 18.  She was diagnosed as having bipolar disorder, 
mixed, severe without psychosis, but with mood congruent 
psychosis by history.  She was also diagnosed as having a 
personality disorder.  Lastly, the veteran was hospitalized 
in March 1997 and diagnosed as having a bipolar affective 
disorder without psychosis.  She also received a borderline 
personality disorder diagnosis.  A urine drug screen 
performed at that time was positive for marijuana.  VA health 
professionals recognized 1990 as the year during which the 
veteran was first diagnosed was having bipolar disorder. 

An August 1996 Psychiatric Examination Report from the 
Michigan Department of Social Services is of record and 
included in the veteran's Social Security Administration 
(SSA) records.  The report indicates that the veteran's 
emotional problems had their initial onset in January 1990.  
At that time, the veteran demonstrated impulsive behavior, 
confusion, fear of people, and suicidal ideation.  She was 
again diagnosed with bipolar disorder. 

In a January 1997 letter, a VA health professional stated 
that he had treated the veteran at a VA Mental Health Clinic 
in Detroit since March 1996.  He indicated that she carried a 
diagnosis of bipolar disorder and had been receiving 
treatment for it since 1987.  An October 1998 letter from the 
same health professional reiterated those statements, but 
asserted that he had treated the veteran since 1995.  

A January 1997 letter from the Family Service Agency of 
Genesee County was included in the veteran's SSA file.  It 
provided a summary of the veteran's weekly counseling 
sessions.  The letter indicated that the veteran had reported 
being diagnosed as having bipolar disorder and a borderline 
personality disorder.  No date was given for the onset of 
these disorders.  

In December 1997, Penelope I. Philpot, L.C.S.W. submitted a 
letter and a report reflecting that she had treated the 
veteran from October 1987 to January 1992.  She asserted that 
in 1987 the veteran had sought assistance with life issues 
regarding her transition to civilian life.  During the course 
of her treatment, Ms. Philpot focused on issues such as 
intimate relationships, family, work and school decisions, 
friends, and various living situations.  She diagnosed the 
veteran as having a bipolar disorder, with the most recent 
episode being manic.  In an April 1998 letter, she indicated 
that she made this diagnosis in November 1987 at the 
completion of the veteran's initial assessment.  Ms. Philpot 
stated that she had referred the veteran to a psychiatrist 
for medication, and that the psychiatrist had confirmed the 
bipolar diagnosis.  In April 1998 and June 1998 letters, Ms. 
Philpot corrected this statement by indicating that she had 
referred the veteran to a psychiatrist, but the veteran had 
declined to see him at that time. 

A December 1997 statement from P.A.S., a friend of the 
veteran, is of record.  P.A.S. asserted that she had known 
the veteran since 1982.  She stated that the veteran's mental 
instability was first manifested to her in October 1987 when 
they were on a trip together.  At that time, she found the 
veteran crying "for no apparent reason."  In hindsight, 
P.A.S. reported that she believed that the veteran was crying 
because she was concerned about her future and what she may 
be doing in a year.  While on their trip, P.A.S. suggested 
that the veteran see a psychologist, Bonny Harbinger, Ph.D., 
who later referred the veteran to Ms. Philpot.  P.A.S. 
asserted that the veteran hid her problems from her service 
acquaintances.  She stated that the veteran was "concerned 
with appearances and being a 'good sailor.' "  Following a 
manic episode in February 1990, P.A.S. recalled that the 
veteran was diagnosed as having bipolar disorder.  

In a February 1998 statement, G.O., a friend of the veteran, 
asserted that she had known the veteran since 1992 when they 
became roommates.  She stated that the veteran had informed 
her of her prior psychiatric episodes occurring in 1987 and 
1990.  After the veteran graduated from college, G.O. 
believed that the veteran began to "realize the effects of 
her disorder . . . and became very depressed and slept 
excessively."  She also indicated that the veteran had told 
her that the veteran was "manic for 2 years, then depressed 
for a couple of years, and now it is a mixed bag."  

The veteran was provided a VA examination in March 1998.  At 
that time she reported a history of substance and alcohol 
abuse in service from 1980 to 1984, and admitted smoking 
marijuana two to three times per day since 1980.  She had 
also smoked crack cocaine on two occasions, the last of which 
occurred approximately three weeks prior to the examination.  
The veteran reported that she had been treated for 
"emotional problems" dating back to 1990 when she was first 
hospitalized following an episode of depression and "a 
nervous breakdown."  She indicated that she had a previous 
drug overdose attempt in 1996 and had made a number of 
suicidal gestures beginning at age 18.  The examiner stated 
that the veteran suffered from cannabis dependence and had 
alcohol dependence in partial remission.  The veteran was 
ultimately diagnosed as having bipolar disorder, mixed type, 
and the examiner stated that her presentation most clearly 
resembled an affective disorder.  She was also found to have 
borderline personality traits.  

In a June 1998 statement, the veteran asserted that she did 
not see a doctor and receive a bipolar disorder diagnosis 
until she had a "full blown psychotic manic episode and 
ended up in a crisis center in January 1990."  She 
maintained that, until that point, she had refused to see a 
doctor.  She stated that, in hindsight, her first episode of 
bipolar disorder occurred in October 1987.  

In an August 1998 statement, the veteran asserted that her 
bipolar disorder was first manifested while she was in 
service, and in October 1987, she was referred to Ms. Philpot 
for treatment.  She stated that Ms. Philpot was an intern at 
that time, and she did not believe Ms. Philpot "knew how to 
handle her case."  Finally, the veteran expressed that she 
did not recall being paranoid prior to entering service. 

In a September 1998 letter, Ms. Philpot acknowledged that the 
veteran had no complaints, treatment, or diagnosis of a 
neuropsychiatric condition noted in her service medical 
records.  She believed that the veteran did not seek 
treatment during service out of fear that her sexual 
orientation might be discovered.  She further believed that 
the veteran's disorder "surfaced and was exacerbated by the 
stress she felt in service."  Ms. Philpot maintained that 
the veteran was treated by her from October 1987 to January 
1992, and, at that time, the veteran described feeling 
depressed one minute and "high" the next.  In addition, it 
was noted that the veteran spoke of having trouble 
concentrating and experiencing racing thoughts.  The veteran 
claimed that she slept very little and felt "wound up."  
Ms. Philpot indicated that the veteran had noted having 
similar episodes previously, but had not sought treatment.  
She concluded that had the veteran felt safe enough to seek 
treatment while in service, she would have been diagnosed 
with bipolar disorder and received the appropriate treatment 
and compensation she deserved.  In Ms. Philpot's opinion, it 
was the veteran's fear of discharge, and not the lack of need 
that kept her from seeking assistance. 

In October 1998, the veteran stated that her first bipolar 
episode occurred on October 11, 1987, National Coming Out 
Day.  She maintained that she had not realized she was gay 
until she entered service.  She was disturbed by the number 
of people celebrating and was worried that the shore patrol 
was going to "nab her" at any moment.  She related that she 
was not diagnosed with bipolar disorder until 11/2 years after 
separation from service.  

In a November 1999 statement, the veteran asserted that she 
had lied about taking a medication overdose while in high 
school, in 1979.  She indicated that she had been 
"completely infatuated" with her therapist and wanted to 
impress her.  In addition, she stated that she wanted to 
elicit some feelings from her therapist, even if they were 
only sympathetic.

A December 1999 letter from Ms. Philpot reflected that she 
had been asked by the  veteran to submit her treatment 
records from October 1987 to January 1992.  While she 
maintained that she had treated the veteran during that time, 
she asserted that she had given all the veteran's treatment 
records to the veteran in 1992, at the conclusion of her 
treatment.  Ms. Philpot did not retain a copy of the records.  
She indicated that she had compiled subsequent reports from 
supervision and referral logs, and that those reports had 
been submitted previously.  Ms. Philpot also enclosed her 
curriculum vitae showing that she holds an M.S.W. in Clinical 
Social Work.  

The veteran was provided a second VA examination in January 
2000.  The examiner reviewed the claims file and service 
medical records in conjunction with the examination.  
Following an examination, the examiner diagnosed the veteran 
as having Axis I bipolar disorder and Axis II unspecified 
personality traits.  He remarked that the major etiology of 
the veteran's disorder was the promotion of Axis II 
personality traits into Axis I symptoms (mania, depression).  
He asserted that the veteran's disorder appeared to have 
roots in the her pre-service life based on a report of 
depression during her teen years, an admission of using 
marijuana prior to service, and significant drug and alcohol 
involvement after service.  Further, the examiner indicated 
that the claimed year of therapy during service would suggest 
a moderately severe depressive condition and would establish 
a continuity of her present condition, but he noted that it 
was not recorded.  Ultimately, the examiner opined that the 
veteran's bipolar disorder, in partial remission with 
medication, and unspecified personality traits were due to a 
combination of preexisting personality traits, excitation of 
marijuana use/withdrawal, and perhaps interpersonal and other 
stresses of normal Navy life.  The examiner asserted that if 
he was required to place percentages on the etiology of the 
veteran's disorder, 50 percent would be related to drug 
withdrawal, mainly marijuana, and secondarily alcohol (with a 
touch of cocaine and acid), and 50 percent would be due to 
the maturation of the personality traits.

In July 2000, the January 2000 VA examiner submitted a letter 
to explain his earlier opinion.  The examiner opined that the 
veteran's bipolar disorder first surfaced in 1990.  He 
indicated that this date was based on a notation made in the 
April 1996 hospitalization report, specifically, that the 
veteran had a history of depression around the age of 17 and 
a manic episode in 1990, and that she had been taking Lithium 
more or less continually since 1990.  The examiner stated 
that he "formed the opinion, with the above considerations 
of the unclearness of psychiatric dates of onset and etiology 
that the bipolar disorder started in 1990."  He emphasized 
that bipolar disorders in women usually presented themselves 
as a manic episode.  As to the etiology, the examiner again 
stated his belief that the disorder was based on a 
combination of preexisting personality traits, excitation of 
marijuana use and withdrawal, supplemented by perhaps 
interpersonal and other stresses of normal Navy life.  

In a July 2000 letter, the veteran stated that the only 
written evidence of her treatment with Ms. Philpot from 
October 1987 to January 1992 was a journal that the veteran 
kept and gave to Ms. Philpot each week.  She maintained that 
the journal was comprised of loose sheets of paper that were 
out of order and rarely dated.  She also indicated that a 
section was missing and may have been stolen.  She remarked 
that the journal may be helpful for her case if she could 
"deal with it," but she indicated that her life was in 
"shambles" and she was unable to put the journal together. 
The veteran reiterated that she was first diagnosed as a 
having bipolar disorder 11/2 years after service.  

The Board has reviewed the evidence and statements made in 
support of the veteran's claim and finds that, with 
resolution of reasonable doubt in the veteran's favor, a 
grant of service connection for a bipolar disorder is 
warranted.  Although the record contains repeated references 
to the onset of a bipolar disorder as being in 1990, Ms. 
Philpot and a VA physician have indicated that the veteran 
was treated as early as 1987 for what was a bipolar disorder.  
This is not confirmed by records prepared contemporaneous 
with the treatment, but it is fairly clear that the veteran 
had difficulties for which she sought treatment and was later 
diagnosed as having a bipolar disorder.  Additionally, even 
the January 2000 VA examiner indicated that the claimed year 
of therapy during service seemed to establish continuity of 
symptomatology.  This examiner also opined that stresses of 
Navy life may have played a role in the development of the 
bipolar disorder.  

Statements made by the veteran, Ms. Philpot, and notations in 
VA outpatient treatment records suggest that the veteran was 
hospitalized for psychiatric symptomatology prior to service, 
in 1979.  Specifically, the veteran stated that she was 
hospitalized for an attempted suicide by medication overdose.  
However, as the veteran's March 1980 service entry 
examination contains no reference to any complaints, 
treatment, or diagnosis of a bipolar disorder, or 
symptomatology of such a disorder existing prior to service, 
the veteran is presumed to have been in sound condition upon 
entering service.  (A veteran is presumed to be in sound 
condition when examined and accepted for service, except for 
disorders noted at the time of the examination and 
acceptance, or when there is clear and unmistakable evidence 
that the disability manifested in service existed before 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991).)  As 
noted above, the presumption of soundness may only be 
overcome by "clear and unmistakable evidence" that the 
veteran's condition existed prior to service.  The record is 
negative for clinical medical evidence that the veteran was 
hospitalized in 1979, for any reason.  In fact, in a November 
1999 statement, the veteran asserted that she had not been 
hospitalized in 1979 for an attempted suicide.  Instead, she 
maintained that she had lied about taking a medication 
overdose in order to elicit feelings from her therapist.  As 
the record contains no documented evidence of a 
hospitalization, or a pre-service bipolar disorder diagnosis, 
and where the only notations made regarding such a 
hospitalization were based on the veteran's own statements, 
clear and unmistakable evidence does not exist.  Therefore, 
such statements and notations are insufficient to establish 
that the veteran's disorder pre-existed service.  See LeShore 
v. Brown, 8 Vet.App. 406 (1995).  

Although the January 2000 VA examiner referred to a bipolar 
disorder as being the result of drug use/withdrawal and 
maturation of personality traits, the salient point to be 
made is that the evidence tends to show treatment as early as 
1987 for symptoms that were later thought to represent a 
bipolar disorder.  Even the VA examiner indicated that such a 
history established continuity of symptoms, especially with 
the diagnosis of a bipolar disorder coming in 1990.  Whether 
the bipolar disorder arose partly out of maturation of a 
personality disorder, the record shows that the veteran began 
to experience psychiatric symptoms as early as 1987 and was 
diagnosed with a bipolar disorder as early as 1990.  At least 
two practitioners who regularly dealt with the veteran have 
indicated that the veteran was indeed treated for what was a 
bipolar disorder-even if not clearly diagnosed-as early as 
1987.  A grant of service connection for a personality 
disorder is not appropriate, but a grant of a bipolar 
disorder that had its genesis during military service is 
appropriate, whether due to maturation of personality 
disorder or not.  See 38 C.F.R. § 3.303(c) (2001) (a 
personality disorder per se is not a disease within the 
meaning of applicable legislation).  

Given that the presumption of soundness has not been 
overcome, given that the January 2000 VA examiner conceded 
some role of military service in the etiology of what was 
diagnosed as a bipolar disorder, and given that other 
practitioners have specifically opined that the treatment the 
veteran began receiving as early as 1987 was for what would 
later be clearly diagnosed as a bipolar disorder, the Board 
finds that a grant of service connection is warranted.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been enacted during the pendency of this appeal.  
The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, because the Board's decision amounts to a grant 
of the benefit sought by the veteran on appeal, the Board 
finds that further action to ensure compliance with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a bipolar disorder is granted. 


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

